DETAILED ACTION
Status of the Application
	Claims 1-13 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are at issue and are being examined herein. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to RUSSIAN FEDERATION 2018134156 filed on 09/28/2018.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to PCT/JP2019/038308 filed on 09/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to due to the recitation of “cultivating….bacterium which has an ability to produce L-methionine to produce and accumulate the L-methionine…”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “cultivating … a bacterium to produce and accumulate L-methionine in the culture medium…”. Appropriate correction is required.
Claim 1 is objected to due to the recitation of “has been modified to …a 1st gene and a 2nd gene…wherein said 1st gene…..wherein said 2nd gene….”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “has been modified to …a first  gene and a second gene…wherein said first gene…..wherein said second gene….”.  Appropriate correction is required.
Claim 1 is objected to due to the recitation of “sequence shown in SEQ ID NO: X”.  To enhance clarity, it is suggested the term be amended to recite “sequence of SEQ ID NO: X”.  Appropriate correction is required. 
Claim 1 is objected to due to the recitation of “protein comprising an amino acid sequence having an identity of not less than 85%  with respect to the entire  amino acid sequence….” and “nucleotide sequence having an identity  of not less than 85% with respect to the entire nucleotide sequence shown in SEQ ID NO: ..”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “protein having at least 85% sequence identity to the polypeptide of ID NO: 2/4” and “DNA having at least 85% sequence identity to the polynucleotide of SEQ ID NO: 1/3”.  Appropriate correction is required. 
Claim 2 is objected to due to the recitation of “said 1st and 2nd genes”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “said  first  and second  genes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “accumulate the L-methionine in  the culture medium or cells of the bacterium, or both, and …collecting the L-methionine from the culture medium or the cells, or both” for the following reasons.  The term “cells of the bacterium” is unclear and confusing because a bacterium is a single cell organism.  Therefore, a bacterium cannot have multiple cells.  Furthermore, the term “or cells of the bacterium or both” is unclear because one cannot determine how it further limits the claim. Does the term refer to the accumulation of L-methionine in the medium and the accumulation of cells in the medium, or does the term refer to the accumulation of L-methionine in the medium and the accumulation of L-methionine in the cells (i.e., intracellularly)?  The term “collecting the….from the culture medium or the cells or both” is unclear because one cannot determine if the intended limitation is the collection of L-methionine and the collection of cells, or if the intended limitation is the collection of the L-methionine from the culture medium as well as the collection of the L-methionine from the cells (i.e., intracellular L-methionine).   If the intended limitation is “cultivating in a culture medium a bacterium….to produce and accumulate L-methionine  in the culture medium and/or the bacterium; and (ii) collecting the L-methionine from the culture medium and/or the bacterium”, the claim should be amended accordingly.  Correction is required. 
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “bacterium modified to overexpress a…gene” and “DNA is overexpressed” for the following reasons. The term “overexpress” can be interpreted as “increase the expression of” and the term “overexpressed” can be interpreted as “increased expression”.  In the instant case, the terms are  relative terms that are unclear and confusing in the absence of a basis for comparison to determine an increase in expression (i.e., overexpress or overexpressed compared to what?). If the intended basis for comparison is the expression of the recited gene in the corresponding unmodified bacterium, the claim should be amended to recite, for example,  “wherein said bacterium has been modified to overexpress a …gene .. compared to the expression of said gene in the corresponding non-modified  bacterium” and “DNA is overexpressed …compared to the expression of said DNA in the corresponding non-modified bacterium”. Correction is required.    
Claim 1 (claims 2-13 dependent thereon)  is indefinite in the recitation of “DNA encoding a protein comprising the amino acid sequence shown in SEQ ID NO: 2/4 but wherein said amino acid sequence includes substitution, deletion, and/or addition of 1 to 30 amino acid residues” for the following reasons.  It is unclear as to how a protein that comprises the amino acid sequence of SEQ ID NO: 2 or SEQ ID NO: 4 can simultaneously comprise 1-30 modifications as recited.  If the protein comprises SEQ ID NO: 2 or SEQ ID NO: 4, it cannot comprise modifications at the same time.  If the intended limitation is a protein that comprises all of SEQ ID NO: 2 or SEQ ID NO: 4 except for the substitution, deletion and/or addition of 1 to 30 amino acid residues in SEQ ID NO: 2 or SEQ ID NO: 4, the claim should be amended accordingly.  Correction is required. 
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “…. and wherein said DNA comprises a property that if the …the amount of L-methionine produced by the bacterium is increased as compared with that observed for a non-modified strain” for the following reasons.  The claim requires the comparison to determine the increase in L-methionine produced be made with any non-modified strain.  Therefore, the comparison can be made not only with a non-modified bacterium of the same genus/species as the modified bacterium but it can be made with a genus of non-modified strains that can be of any genus/species.  For example, while the modified bacterium can be P. putida, the comparison can be made with a non-modified P. ananatis strain X, a P. ananatis strain Y, or E. coli. The basis of comparison is variable, thus making the determination as to what is encompassed and what is excluded impossible.   A method can be included within the scope of the claim if the comparison is made with a non-modified P. ananatis strain X, and at the same time excluded if the comparison is made with a non-modified E. coli cell.  For examination purposes, it will be assumed that the claim recites “as compared with the corresponding non-modified bacterium”.  Correction is required. 
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of “nucleotide sequence that is able to hybridize under stringent conditions with a nucleotide sequence complementary to the sequence shown in SEQ ID NO: X” for the following reasons.  Nucleotide sequences are graphical representations of the order in which nucleotides are arranged in a nucleic acid molecule.  As known in the art, hybridization occurs among nucleic acid molecules.  Therefore, it is unclear as to how a sequence (graphical representation) can hybridize to another sequence. In addition, the term “stringent conditions” is a relative term which encompasses diverse hybridization conditions that do not result in the hybridization of the same nucleic acids.   Nucleic acids which will hybridize under some hybridization conditions will not necessarily hybridize under different conditions.  The art does not recognize a single set of experimental conditions as “stringent”.  Therefore, it is unclear which DNA is recited absent a statement of the experimental conditions under which the hybridization reaction is performed.  Furthermore, even if one assumes that the claim refers to a nucleic acid hybridizing to the complement of another nucleic acid, it is unclear if the intended hybridization is with the full-length complement of the polynucleotide of SEQ ID NO: 1 or SEQ ID NO: 3, or if the intended hybridization is with a fragment of the full-length complement of the polynucleotide of SEQ ID NO: 1 or SEQ ID NO: 3   For examination purposes, it will be assumed that the term “stringent conditions” reads “any hybridization conditions”.   Correction is required. 
Claim 1 (claims 2-13 dependent thereon)  is indefinite in the recitation of “(1B) a DNA encoding a protein comprising the amino acid sequence shown in SEQ ID NO: 2…..(1G) a DNA comprising a variant nucleotide sequence of SEQ ID NO: 1 due to the degeneracy of the genetic code” for the following reasons.  A DNA encoding a protein comprising the amino acid sequence of SEQ ID NO: 2 is a DNA that comprises a variant of the nucleotide sequence of SEQ ID NO: 1 due to the degeneracy of the genetic code.  Therefore, it is unclear as to how the DNAs of  items (1B) and (1G) are different.  Correction is required. 
Claim 1 (claims 2-13 dependent thereon) is indefinite in the recitation of  “(2B) a DNA encoding a protein comprising the amino acid sequence shown in SEQ ID NO: 4…..(2G) a DNA comprising a variant nucleotide sequence of SEQ ID NO: 3 due to the degeneracy of the genetic code” for the following reasons.  A DNA encoding a protein comprising the amino acid sequence of SEQ ID NO: 4 is a DNA that comprises a variant of the nucleotide sequence of SEQ ID NO: 3 due to the degeneracy of the genetic code.  Therefore, it is unclear as to how the DNAs of  items (2B) and (2G) are different.  Correction is required.
Claim 2 is indefinite in the recitation of “wherein each of said….genes is overexpressed…so that the expression of said…genes is enhanced compared with a non-modified bacterium” for the following reasons.  The term “overexpressed” can be interpreted as “increased expression”.  In the instant case, the term is a relative term that is unclear and confusing in the absence of a basis for comparison to determine an increase in expression (i.e., overexpressed compared to what?).  The term “compared with a non-modified bacterium” implies that the comparison to determine the increase in L-methionine produced be made with any non-modified strain.  Therefore, the comparison can be made not only with a non-modified bacterium of the same genus/species as the modified bacterium but it can be made with a genus of non-modified strains that can be of any genus/species.  The basis of comparison is variable, thus making the determination as to what is encompassed and what is excluded impossible.   A method can be included within the scope of the claim if the comparison is made with a non-modified P. ananatis strain X, and at the same time excluded if the comparison is made with a non-modified E. coli cell.  For examination purposes, it will be assumed that the claim recites “as compared with the corresponding non-modified bacterium”.  Correction is required.
Claim 6 (claim 7 dependent thereon) is indefinite in the recitation of “bacterium has been further modified to overexpress a rarD gene” for the following reasons. The term “overexpress” can be interpreted as “increase the expression of”.  In the instant case, the term is a relative term that is unclear and confusing in the absence of a basis for comparison to determine an increase in expression (i.e., overexpress compared to what?). If the intended basis for comparison is the expression of the recited gene in the corresponding unmodified bacterium, the claim should be amended to recite “wherein said bacterium has been modified to overexpress a gene encoding a transporter protein compared to the expression of said gene in the corresponding non-modified  bacterium”.   In addition, the term “rarD gene” is unclear and confusing for the following reasons.  The term as written, appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for a gene encoding a protein of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the organism from which this gene derives to those that use the same nomenclature.   For examination purposes, the terms “rarD” will be interpreted as  “gene  encoding a transporter protein”.   If Applicant wishes to use the recited terminology in the claim, it is suggested that the claim be amended to clearly indicate the organism associated with the specific gene (e.g., P. ananatis rarD gene).   Correction is required. 
Claim 7 is indefinite in the recitation of “wherein said rarD gene is overexpressed by….so that expression of said rarD gene is enhanced as compared with a non-modified bacterium” for the following reasons.  As explained above, the term “rarD” is being used generically and is not limited to a particular organism.  While the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for a gene encoding a protein of identical function in other organisms may not be accurate.  See teachings of Sousa et al. discussed above. The use of gene terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the organism from which this gene derives to those that use the same nomenclature.   In addition, the term “overexpressed” is unclear because the term is a relative term and the claim does not provide the basis for comparison.  See extensive discussion above regarding the indefiniteness of the term.  In addition, the term “compared with a non-modified bacterium” implies that the comparison to determine the increase in L-methionine produced be made with any non-modified strain.  Therefore, the comparison can be made not only with a non-modified bacterium of the same genus/species as the modified bacterium but it can be made with a genus of non-modified strains that can be of any genus/species.  The basis of comparison is variable, thus making the determination as to what is encompassed and what is excluded impossible.   A method can be included within the scope of the claim if the comparison is made with a non-modified P. ananatis strain X, and at the same time excluded if the comparison is made with a non-modified E. coli cell.  For examination purposes, it will be assumed that the claim recites “as compared with the corresponding non-modified bacterium”.   Correction is required. 
Claim 8 (claim 9 dependent thereon) is indefinite in the recitation of “bacterium has been further modified to overexpress a  gene encoding….” for the following reasons. The term “overexpress” can be interpreted as “increase the expression of”.  In the instant case, the term is a relative term that is unclear and confusing in the absence of a basis for comparison to determine an increase in expression (i.e., overexpress compared to what?). If the intended basis for comparison is the expression of the recited gene in the corresponding unmodified bacterium, the claim should be amended to recite “wherein said bacterium has been modified to overexpress a gene encoding … compared to the expression of said gene in the corresponding non-modified  bacterium”.   Correction is required. 
Claim 9 is indefinite in the recitation of “wherein said gene….is overexpressed by…so that expression of said gene….is enhanced compared with a non-modified bacterium” for the following reasons.  The term “overexpressed” is unclear because the term is a relative term and the claim does not provide the basis for comparison.  See extensive discussion above regarding the indefiniteness of the term.  In addition, the term “compared with a non-modified bacterium” implies that the comparison to determine the increase in L-methionine produced be made with any non-modified strain.  Therefore, the comparison can be made not only with a non-modified bacterium of the same genus/species as the modified bacterium but it can be made with a genus of non-modified strains that can be of any genus/species.  The basis of comparison is variable, thus making the determination as to what is encompassed and what is excluded impossible.   A method can be included within the scope of the claim if the comparison is made with a non-modified P. ananatis strain X, and at the same time excluded if the comparison is made with a non-modified E. coli cell.  For examination purposes, it will be assumed that the claim recites “as compared with the corresponding non-modified bacterium”.   Correction is required. 
Claims 10, 12 and 13 are indefinite in the recitation of “cysM” and “metJ” for the following reasons. The terms as written, appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for a gene encoding a protein of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  See the teachings of Sousa et al. previously discussed. As such, the use of gene terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claim is limiting the organism from which this gene derives to those that use the same nomenclature.   For examination purposes, no patentable weight will be given to the term “cysM” and the term “metJ” will be interpreted as “gene encoding a repressor of L-methionine biosynthesis”.  If Applicant wishes to use the recited terminology in the claims, it is suggested that the claim be amended to clearly indicate the organism associated with the specific gene (e.g., P. ananatis cysM gene).   Correction is required.
Claim 11 is indefinite in the recitation of “wherein said bacterium has been modified further to comprise a metA gene encoding a MetA protein, wherein the amino acid sequence of the MetA protein has the amino acid substitution R34C” for the following reasons. The terms “metA” and “MetA” as written, appear to be generic and not limited to a specific organism.  It is reiterated herein that while the gene nomenclature used may be appropriate for P. ananatis genes, the use of this nomenclature for (i) a gene encoding a protein of identical function in other organisms, or (ii) a protein of identical function from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  See the teachings of Sousa et al. described above.   As such, the use of gene/protein terminology which is applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the organism from which these genes/proteins derive to those that use the same nomenclature.  In addition, the term “R34C” is meaningless in the absence of the sequence identifier associated with the sequence that comprises position 34 (i.e., position 34 of what?).  If the term refers to the polypeptide of SEQ ID NO: 27, the claim should be amended to recite “wherein the amino acid at the position corresponding to position 34 of the polypeptide of SEQ ID NO: 27 is replaced with a cysteine residue”.   For examination purposes, the term  “metA” will be interpreted a “gene encoding a homoserine transsuccinylase” and the term “MetA protein”  will be interpreted as “homoserine transsuccinylase”.   No patentable weight will be given to the term “R34C”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-13 are directed in part to a method for producing L-methionine, wherein said method requires (i) a genus of genes encoding proteins having any function or the ability to increase the production of L-methionine in any bacterial cell, wherein said proteins can have any structure or are variants of the polypeptides of SEQ ID NO: 2 and 4  having (a) modifications in up to 30 amino acids of SEQ ID NO: 2 or SEQ ID NO: 4, (b) 85% sequence identity with the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4, (c) a coding DNA that is at least 85% sequence identical to the polynucleotide of SEQ ID NO: 1 or SEQ ID NO: 3, or (c) a coding DNA that hybridizes under any conditions to any fragment of the complement of the polynucleotide of SEQ ID NO: 1 or SEQ ID NO: 3, (ii) any type of modification which results in increased expression of a gene, (iii) any type of modification with results in the attenuation of any gene encoding a repressor of L-methionine synthesis, and (iv) a genus of genes encoding homoserine transsuccinylases, cysteine synthases and transport proteins, wherein said homoserine transsuccinylases, cysteine synthases and transport proteins have any structure.  It is noted that a protein that is encoded by a DNA that hybridizes under any conditions with a fragment of the complement of the polynucleotide of SEQ ID NO: 1 or SEQ ID NO: 3 is a protein that can essentially have any structure because there is no limit as to the hybridization conditions and hybridization target size. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
There is either (a) no structural limitation, or (b) a significant amount of structural variability with respect to the members of the genus of proteins encoded by the required genes in the claimed method. While the specification in the instant application discloses the structure of the protein of SEQ ID NO: 2, the protein of SEQ ID NO: 4, a single rarD gene and the protein encoded by said gene, a single metA gene encoding a homoserine transsuccinylase, and a single cysM encoding a cysteine synthase, it provides no clue as to the structural elements required in any variant of the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4 that would increase the production of L-methionine when expressed in any bacterial cell, nor does it teach which structural elements of the protein of SEQ ID NO: 2 or 4  are required in any protein so that it has the same activity as that of the polypeptide of SEQ ID NO: 2 or SEQ ID NO: 4.  Similarly, there is no disclosure of the structural elements within the polypeptides of SEQ ID NO: 27, 45 or 48 that are required in any protein so that it can have homoserine transsuccinylase, cysteine synthase or transporter activity.   Moreover, there is no disclosure as to the structural elements required in any bacterial protein that can act as a repressor of L-methionine biosynthesis. No disclosure of a structure/function correlation has been provided which would allow one of skill in the art to recognize which variants of the polypeptide of SEQ ID NO: 2 or 4 have the desired activity with regard to the production of L-methionine in any bacterial cell, or which variants of the polypeptides of SEQ ID NO: 27, 45 or 48 have homoserine transsuccinylase, cysteine synthase or transporter activity.  
The claims require a potentially large genus of unknown methods to increase and attenuate the expression of a gene, such as (a) mutations in the regulatory region of a gene which is a regulator of the expression of the desired gene, and (b) the use of expression inhibitors/enhancers which can be chemicals, the products of other genes, and antisense nucleic acids. While the specification and/or the art disclose increases in the copy number of a gene and strong heterologous promoters to increase the expression of a gene, the specification fails to disclose other methods to increase gene expression. Similarly, while the specification discloses deletion as the only method to attenuate the expression of a gene, the specification fails to disclose other methods to attenuate the expression of a gene.  The specification is completely silent with regard to genes encoding regulators of the expression of the genes of the claims, or the structural modifications can be made to such genes so that the desired increase/decrease in expression can be observed.  Furthermore, the specification is completely silent with regard to the structure or identity of those chemicals, proteins or nucleic acids which can act as regulators of gene expression.  There is no disclosure of those negative regulators of the expression of the recited genes, or the structure of antisense nucleic acids, chemicals or proteins that can be used to block the expression of said negative regulators, or can be used to block the expression of the desired genes.    Furthermore, there is no disclosure of positive regulators of expression of the recited genes and the structure/identity of chemicals or proteins that can act as inducers of gene expression.
The claims encompass a large genus of genes encoding proteins which are structurally unrelated or substantially unrelated.  A polypeptide having 85% sequence identity with the polypeptide of  SEQ ID NO: 2 allows for any combination of 49 amino acid modifications within  SEQ ID NO: 2 (49 = 0.15x326; SEQ ID NO: 2 has 326 amino acids).  The total number of variants of a polypeptide having a specific number of amino acid substitutions can be calculated from the formula N!x19A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 2 having 85% sequence identity to SEQ ID NO: 2, that result from amino acid substitutions is 326!x1949/(326-49)!/49!  or 2.35x10121 variants. A similar calculation for the total number of variants of the polypeptide of SEQ ID NO: 4 having 85% sequence identity to SEQ ID NO: 4 that result from amino acid substitutions yields 4.5x10128 variants.
A sufficient written description of a genus of polypeptides may be achieved by a recitation of a representative number of polypeptides defined by their amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is either no recited structural feature which is representative of all the members of the genus of proteins encoded by the recited genes in the claims, or the recited structural feature, i.e., 85% sequence identity to SEQ ID NO: 2 or 4, is not representative of all the members of the genus of proteins encoded by the recited genes since there is no information as to which are the structural elements within the polypeptide of  SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 4 that are essential for the desired activity, which are the remaining structural elements required in the proteins encoded by the genes of the claims in addition to those recited in the claims such that the desired transporter activity is displayed, or a correlation between structure and function which would provide those unknown structural features.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus, it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the species disclosed are representative of the structure of all the proteins encoded by the required genes in the claimed method.
Due to the fact that the specification only discloses a single species for each of the genus of proteins encoded by the required genes and a very limited number of methods to increase and attenuate expression of a gene, as well as the lack of description of any additional species by any relevant, identifying characteristics or properties,  one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.  

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing L-methionine, wherein said method requires culturing an E. coli or P. ananatis cell transformed with a DNA encoding the polypeptide of SEQ ID NO: 2 and a DNA encoding the polypeptide of SEQ ID NO: 4, and collecting the L-methionine produced by said culturing, wherein said E. coli or P. ananatis cell has been further transformed with a DNA encoding the protein of SEQ ID NO: 45, a DNA encoding the protein of SEQ ID NO: 27, and/or a DNA encoding the protein of SEQ ID NO: 48, and wherein said E. coli or P. ananatis cell also comprises a deletion in the endogenous metJ gene,  does not reasonably provide enablement for a method for producing L-methionine, wherein said protein comprises culturing any bacterium that has been modified by any means to increase the expression of variants of the polypeptide of SEQ ID NO: 2 having any function and variants of the polypeptide of SEQ ID NO: 4 having any function, wherein said bacterium has been modified by any means to attenuate or eliminate the expression of any bacterial gene encoding a repressor of L-methionine biosynthesis, wherein said bacterium has been modified by any means to increase the expression of any homoserine transsuccinylase, cysteine synthase, and/or transporter protein, and wherein expression of  said variants of the polypeptide of SEQ ID NO: 2 and variants of the polypeptide of SEQ ID NO: 4 result in an increase of the amount of L-methionine produced by said bacterium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have led the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-13 broadly encompass a method for producing L-methionine, wherein said method comprises cultivating a bacterial cell modified by any means to increase the expression of  nucleic acids encoding a variant of the polypeptide of SEQ ID NO: 2 and a variant of the polypeptide of SEQ ID NO: 4 compared to the expression of said nucleic acids in the corresponding non-modified bacterial cell, in a culture medium, and collecting the L-methionine from the culture medium or from the cell, wherein said bacterial cell has been modified by any means to increase the expression of a gene encoding a homoserine transsuccinylase, a transporter protein and/or a cysteine synthase having any structure, wherein said bacterial cell has been modified by any means to attenuate or eliminate the expression of any gene encoding any bacterial repressor of L-methionine biosynthesis, and wherein expression of  said variants of the polypeptide of SEQ ID NO: 2 and variants of the polypeptide of SEQ ID NO: 4 result in an increase of the amount of L-methionine produced by said bacterium. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ), for claim interpretation. 
The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins of unknown structure and function encoded by the genes recited in the claims, the lack of knowledge  regarding additional methods to increase/attenuate expression of genes in any bacterial cell,  the lack of information regarding the structural elements within the polypeptide of  SEQ ID NO: 2 and SEQ ID NO: 4 that are required and those which can be modified to obtain the extremely large number of variants  that when expressed in bacterial cells can increase the production of L-methionine, and the lack of information regarding the structural features required in any bacterial repressor of L-methionine biosynthesis, any protein having homoserine transsuccinylase activity, any transporter protein and any cysteine synthase required by the claimed method.   In the instant case, the specification enables a method for producing L-methionine, wherein said method requires culturing an E. coli or P. ananatis cell transformed with a DNA encoding the polypeptide of SEQ ID NO: 2 and a DNA encoding the polypeptide of SEQ ID NO: 4, and collecting the L-methionine produced by said culturing, wherein said E. coli or P. ananatis cell has been further transformed with a DNA encoding the protein of SEQ ID NO: 45, a DNA encoding the protein of SEQ ID NO: 27, and/or a DNA encoding the protein of SEQ ID NO: 48, and wherein said E. coli or P. ananatis cell also comprises a deletion in the endogenous metJ gene
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the amino acid sequence of the proteins of SEQ ID NO: 2 and 4 as working examples of proteins that when expressed simultaneously in a bacterial cell can increase the production of L-methionine compared to the corresponding bacterial cell that does not express these proteins.  The specification also discloses the polypeptides of SEQ ID NO: 27, 45 and 48 as examples of proteins having 
homoserine transsuccinylase activity, cysteine synthase activity and transporter activity.  However, the specification fails to provide any clue as to the structural elements required in any protein that when expressed in a bacterial cell can increase the production of L-methionine, the structural elements required in any transporter protein, homoserine transsuccinylase or cysteine synthase  that can be used in a method for producing L-threonine, or the structural features within SEQ ID NO: 27, 45 or 48 that should be present for a protein to have homoserine transsuccinylase, cysteine synthase, or transport activity.   No disclosure of the structural features required in any bacterial protein that can act as a repressor of L-methionine biosynthesis has been provided. No correlation between structure and function has been presented.  	
The specification discloses increases in the copy number of a gene, and operably linking genes of interest to known heterologous promoters to increase expression of a gene. The specification also discloses deletion of a gene as a method to attenuate expression of said gene.   However, the specification fails to disclose other methods to increase/decrease gene expression, such as (a) mutations in the regulatory region of a gene which is a regulator of the expression of the recited genes, and (b) the use of expression inhibitors/enhancers which can be chemicals, the products of other genes, and antisense nucleic acids.  As explained above, one could increase expression of the desired gene by increasing the expression of positive regulators of the expression of the desired gene, or by decreasing the expression of negative regulators of the expression of the desired gene.  Similarly, one could decrease expression of the desired gene by decreasing the expression of positive regulators of the expression of the desired gene, or by increasing the expression of negative regulators of the expression of the desired gene.  The specification is silent with regard to those expression regulators, the modifications that can be made to such genes to alter the expression of the recited genes, or the identity/structure of those chemicals/nucleic acids/proteins that can act to increase/decrease the expression of the positive regulators or increase/decrease the expression of the negative regulators.
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a gene determines the structural and functional characteristics of the polypeptide encoded by said gene.   While the art discloses a very limited number of proteins that are known to enhance the production of L-methionine when expressed in bacterial cells, repressors of L-methionine biosynthesis, cysteine synthases, transporter proteins and homoserine transsuccinylases,   neither the specification nor the art provide  a correlation between structure and function such that one of skill in the art can envision the structure of any of the recited proteins encoded by genes that can be used in a method for producing L-threonine.  In addition, the art does not provide any teaching or guidance as to which changes can be made to the proteins of  SEQ ID NO: 2 or 4 such that the resulting variant would display the desired functional characteristics, or  the general tolerance of proteins known to enhance the production of L-methionine when expressed in bacterial cells, repressors of L-methionine biosynthesis, cysteine synthases, transporter proteins and homoserine transsuccinylases to structural modifications and the extent of such tolerance.   While the argument can be made that the structure/identity of those enzymes and their corresponding genes can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
Neither the specification nor the art provides additional information as to the structural elements in the regulatory regions of the recited genes which can be modified to  increase/attenuate expression, or how these structural elements should be modified to obtain the desired increase/decrease in expression. Moreover, the prior art is silent with regard to positive or negative regulators of the expression of the recited genes.  In addition, neither the specification nor the art provides any information as to the identity/structure of modulators of gene expression such as chemicals, proteins or nucleic acids which can modulate the expression of the recited genes or gene expression regulators.  As taught in the art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms.  Zhou et al. (Cell Mol Life Sci 63(19-20):2260-2290, 2006) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions.  Kozak (Gene 234:187-208, 1999) while describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4).  Thus, the art appears to suggest the unpredictability of determining the factors which would lead to expression modulation for a specific gene without further experimentation.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide and activity assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find those that when expressed in bacterial cells can enhance the synthesis of L-methionine and its corresponding genes so that they can be used in the claimed method.  Similarly, it was not routine in the art to screen by a trial and error process for an essentially infinite number of proteins to find homoserine transsuccinylases, cysteine synthases, or transport proteins that can be used in the claimed method.  In the absence of (i) a rational and predictable scheme for selecting those proteins most likely to have the desired functional features, and/or (ii) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins to determine which ones have the desired functional characteristics.
Also, while methods for structurally modifying  nucleic acids and isolating nucleic acids were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for all the modifications that can be made to a cell to increase/attenuate the expression of a gene, including determining all the possible genes capable of modulating the expression of the recited genes, as well as identifying the modifications that can be made to genes that can modulate the expression of the desired genes, or to identify all the proteins/nucleic acids/chemicals that can act as expression modulators of the recited genes or modulators of the expression of positive/negative regulators of the recited genes.  In the absence of (a) a correlation between structure and increase/decrease in gene expression, or (b) some guidance as to the structural features required in any potential expression  modulator of the recited genes, one of skill in the art would have to test an extremely large number of mutations in the regulatory region of a gene to determine which ones achieve the desired expression level, and evaluate an essentially infinite number of potential expression  modulators to determine which ones would eliminate/increase expression of the genes of interest.
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, and high degree of unpredictability of the prior art in regard to gene expression regulation, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 14, 2022